—In an action for divorce and ancillary relief, the husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered May 29, 1991, as awarded the wife the sum of $400 per week in maintenance retroactively to June 15, 1988, and prospectively until August 29, 1992.
Ordered that the judgment is modified, on the law, by deleting from the seventh decretal paragraph the date "June 15, 1988”, and substituting therefor the date "July 17, 1989”; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in determining that the wife should receive an award of maintenance in the amount of $400 per week and that the award should continue until August 29, 1992 (see, Domestic Relations Law § 236 [B] [6] [a] [1]-[11]). However, the maintenance should have been awarded retroactively only to July 17, 1989, the date on which the wife first sought this relief (see, Domestic Relations Law § 236 [B] [6] [a]). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.